                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH EDWARD HOLLOWAY, III,

                 Plaintiff,

         v.                                                Case No. 17-cv-1288-JPG

 UNITED STATES MARSHAL’S SERVICE
 AGENCY, JOHN DOES #1-6, and UNITED
 STATES OF AMERICA,

                 Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the

Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor

of the United States of America and against plaintiff Kenneth Edward Holloway, III on

Holloway’s claim under the Federal Tort Claims Act arising from his October 5, 2016,

arrest by deputies of the United States Marshals Service; and that such claim is dismissed

without prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are

dismissed with prejudice:

   •   All claims against the United States Marshal’s Service Agency arising from
       Holloway’s October 5, 2016, arrest by deputies of the United States Marshals
       Service;
   •
   •   The Bivens claim against the United States of America arising from Holloway’s
       October 5, 2016, arrest by deputies of the United States Marshals Service; and

       IT IS FURTHER ORDERED AND ADJUDGED that the following claim is

dismissed without prejudice:
  •   The Bivens claims against John Does #1-6 arising from Holloway’s October 5,
      2016, arrest by deputies of the United States Marshals Service.

DATED: December 12, 2019

                                  MARGARET M. ROBERTIE, Clerk of Court

                                  s/Tina Gray, Deputy Clerk



Approved:    s/ J. Phil Gilbert
             J. PHIL GILBERT
             DISTRICT JUDGE
